Citation Nr: 1219790	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  08-26 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the Veteran originally filed a service connection claim for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) addressed the scope of a claim in regard to the disability claimed.  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. At 5.  Thus, in light of the Court's decision in Clemons, the Board has re-characterized the issue on appeal as entitlement to service connection for an acquired psychiatric disability, to include PTSD.  This will provide the most favorable review of the Veteran's claim in keeping with the Clemons holding.  

On his August 2008 VA Form 9, the Veteran requested a personal hearing before a Veterans Law Judge.  In September 2009, however, the Veteran submitted a written cancellation of his hearing request; thus, remand to afford the Veteran a Board hearing is not required.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As an initial matter, VA must seek clarification regarding the issues which the Veteran seeks to perfect for appellate review.  Specifically, the Veteran stated on his August 2008 VA Form 9 that "[w]e only want to [pursue] the issue of PTSD."  On the same form, however, the Veteran checked the box indicating he wished to appeal all issues listed on the statement of the case.  The August 2008 statement of the case included not only the issue of entitlement to service connection for PTSD, but also the following 7 other issues: entitlement to service connection for osteoarthritis of the right hip; entitlement to service connection for osteoarthritis of the left hip; entitlement to service connection for lumbar spondylosis; entitlement to service connection for carpal tunnel syndrome of the right upper extremity; entitlement to service connection for carpal tunnel syndrome of the left upper extremity; entitlement to service connection for malaria, and; entitlement to service connection for loss of use of a creative organ.  Based on the contradictory statements within the Veteran's VA Form 9, clarification is required.  

Next, regarding the Veteran's service connection claim for an acquired psychiatric disability, to include PTSD, during the pendency of this appeal, the regulation pertaining to service connection for PTSD was amended.  Effective July 13, 2010, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852  (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)) and 75 Fed. Reg. 41 ,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . , and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  38 C.F.R. § 3.304(f)(3).  As the Veteran has confirmed service in Vietnam and has claimed stressors related to such service, the changes to 38 C.F.R. § 3.304 are potentially applicable to his claim, and must be considered by the RO, the agency of original jurisdiction, prior to adjudication by the Board.  

Finally, the Board also notes the Veteran has been diagnosed with multiple psychiatric disabilities by both private and VA examiners.  Diagnoses include depression, bipolar disorder, PTSD, and generalized anxiety disorder.  Based on the variety of diagnoses, the Board finds a VA examination is warranted to determine the appropriate diagnosis for any pending psychiatric disease(s), and whether any such diseases are related to military service.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A. VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative in writing to determine which issues he intended to perfect for appellate review within the August 2008 VA Form 9.  If no response is received from the Veteran or his representative, that fact must be noted for the claims file.  

2.  Provide the Veteran and his representative with notice of the recent amendment to the PTSD regulation and any other appropriate notice. 

3.  Schedule the Veteran for a VA examination by a psychiatrist or psychologist.  All necessary tests, as determined by the examiner, should be conducted.  The claims file must be sent to the examiner for review.  The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's claimed stressors while in Vietnam are adequate to support a diagnosis of PTSD.  If PTSD or any other current psychiatric disorder is identified as present in the Veteran, the examiner should state whether such a disorder had its onset during service, or is otherwise related to an incident therein.  A medical rationale should accompany any opinion provided.

4.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

